Exhibit 10.1

FOURTH AMENDMENT TO

EMPLOYEE BENEFITS SEPARATION AGREEMENT

            This Fourth Amendment to Employee Benefits Separation Agreement
(this “Amendment”), dated as of June 18, 2007 but effective as of January 1,
2007, is by and among Continental Airlines, Inc. a Delaware corporation
(“Continental”), ExpressJet Holdings, Inc., a Delaware corporation (“ExpressJet
Holdings”), XJT Holdings, Inc., a Delaware corporation and a wholly owned
subsidiary of ExpressJet Holdings (“XJT Holdings”), and ExpressJet Airlines,
Inc., a Delaware corporation and a wholly owned subsidiary of XJT Holdings
(“ExpressJet Airlines”).

            WHEREAS, Continental, ExpressJet Holdings, XJT Holdings and
ExpressJet Airlines, are parties to that certain Employee Benefits Separation
Agreement dated as of April 17, 2002 (as amended to date, the “Separation
Agreement”) and desire to amend the Separation Agreement as more fully set forth
herein;

            NOW, THEREFORE, the parties hereby agree as follows:

1.         Section 1.14 of the Separation Agreement is hereby amended to read in
its entirety as follows:

                        “Exclusivity Ending Date” means January 31, 2008.”

2.         Section 7.1 of the Separation Agreement is hereby amended to read in
its entirety as follows:

            “7.1      Flight Pass Privileges. As of the IPO Date, Holdings shall
use reasonable best efforts to establish Holdings Flight Pass Privileges with
terms and conditions substantially similar in all material respects to the
Continental Flight Pass Privileges as in effect immediately preceding the IPO
Date. 

During the period beginning on the IPO Date and ending on and including the
Exclusivity Ending Date, (a) employees and retirees of Holdings and Holdings
Affiliates will have Continental Flight Pass Privileges and similar privileges
on Scheduled Flights (as such term is defined in that certain Amended and
Restated Capacity Purchase Agreement among the parties hereto, as the same may
be further amended (the “CPA”)) operated by ExpressJet Airlines, notwithstanding
that Continental does not operate such Scheduled Flights, in each case on the
same terms and conditions as similarly-situated employees and retirees of
Continental, including but not limited to the condition that space available
passes be may not be sold, bartered or used for any purpose that results in
personal or business gain; provided, that, employees and retirees of Holdings
and Holdings Affiliates who are not employed by such party for the predominate
purpose of performing Holdings or such Holding Affiliate’s obligations under the
CPA (as reasonably determined from time to time by Holdings and

--------------------------------------------------------------------------------


subject to Continental’s approval from time to time) shall not have any such
privileges, (b) employees and retirees of Continental and Continental Affiliates
will have Holdings Flight Pass Privileges on the same terms and conditions as
similarly-situated employees and retirees of Holdings with or that have
Continental Flight Pass Privileges; provided, that, as to Uncovered Aircraft (as
defined in the CPA) operated by Holdings or any Holdings Affiliate, employees
and retirees of Continental and Continental Affiliates will have flight
privileges only to the extent that Continental confers flight privileges to
employees and retirees of Holdings and Holding Affiliates who do not receive
Flight Pass Privileges pursuant to subsection (a) above, (c) employees of
Holdings or any Holdings Affiliate will have the right to travel positive space
on Continental and Continental Affiliates and Scheduled Flights operated by
ExpressJet Airlines in accordance with Continental policies and procedures, as
amended or supplemented by Continental in its sole discretion from time to time,
but only to the extent such positive space travel is required for a business
purpose directly related to the performance of Holdings or such Holdings
Affiliate’s obligations under the CPA (and any such employees wishing to reserve
such travel shall follow any Continental procedures provided to Holdings from
time to time regarding the reservation of such travel, including any requirement
that such travel be pre-approved by Continental), and employees of Holdings or
Holdings Affiliates who are not traveling for a business purpose directly
related to the performance of Holdings’ or such Holdings Affiliate’s obligations
under the CPA (as reasonably determined from time to time by Holdings and
subject to Continental’s approval from time to time) shall purchase tickets
under the discounted pass travel arrangements as may be agreed to by the parties
from time to time, (d) employees of Continental or any Continental Affiliate, or
such other persons as may be permitted by Continental in accordance with
Continental policies and procedures, as amended or supplemented by Continental
in its sole discretion from time to time, will have the right to travel positive
space on Scheduled Flights operated by ExpressJet Airlines, and (e) employees of
Continental and Continental Affiliates will have the right to travel positive
space on Uncovered Aircraft operated by Holdings or any Holdings Affiliate in
accordance with Holdings policies and procedures, as amended or supplemented by
Holdings in its sole discretion from time to time, but only to the extent such
positive space travel is required for a business purpose directly related to the
performance of Continental’s obligations under the CPA (and any such employees
wishing to reserve such travel shall follow any Holdings procedures provided to
Continental from time to time regarding the reservation of such travel,
including any requirement that such travel be pre-approved by Holdings), and
employees of Continental and Continental Affiliates desiring to travel on
Uncovered Aircraft and who are not traveling for a business purpose directly
related to the performance of Continental’s obligations under the CPA (as
reasonably determined from time to time by Continental and subject to Holdings’
approval from time to time) shall purchase tickets under the discounted pass
travel arrangements as may be agreed to by the parties from time to time.

--------------------------------------------------------------------------------


Continental and Holdings will meet and confer to discuss what, if any, Flight
Pass Privileges and other flight privileges described herein will apply after
the Exclusivity Ending Date; provided, that, unless Continental shall have
otherwise agreed in writing on or prior to the Exclusivity Ending Date, then
after the Exclusivity Ending Date and consistent with the fact that Continental
has purchased all of the capacity of the Covered Aircraft and retains all
revenues in connection with the operation of Covered Aircraft as provided in
Section 2.06 of the CPA, (i) Continental shall have the sole right to design,
implement and oversee a pass travel program, as the same may be amended or
supplemented by Continental in its sole discretion from time to time, for all
Scheduled Flights operated by ExpressJet Airlines, and (ii) employees or
retirees of Holdings or any Holdings Affiliate shall have no Continental Flight
Pass Privileges (and no similar flight privileges on any Scheduled Flights
operated by ExpressJet Airlines).  With respect to subsections (a) and (b)
above, it is agreed that if an employee of Continental or any Continental
Affiliate shall become employed by Holdings or any Holdings Affiliate on or
after January 1, 2007, or if an employee of Holdings or any Holding Affiliate
shall become employed by Continental or any Continental Affiliate on or after
January 1, 2007, then such employee be considered to be a “new hire” for pass
classification purposes and will not retain his or her boarding year date for
purposes of determining boarding priority (and will have a new boarding year
based on the date of becoming employed by the other party). 

3.         Sections 7.3 and 7.4 of the Separation Agreement shall each be hereby
amended to add the words “(and on Scheduled Flights)” after the words
“Continental and Continental Affiliates” appearing in the fourth line of each
such Section.

4.         Section 7.5 of the Separation Agreement shall be hereby amended to
add the words “(and on Scheduled Flights)” after the words “Continental or a
Continental Affiliate” appearing in the fifth line thereof.

5.         A new Section 7.6 to the Separation Agreement shall be added after
Section 7.5 thereof, reading as follows:

            “7.6      Changes to Privileges: Notwithstanding anything contained
in this Employee Benefits Separation Agreement to the contrary, upon written
notice to Holdings, Continental may unilaterally change, amend or discontinue
any of the UATP benefits or other positive space privileges  provided under this
Employee Benefits Separation Agreement to the extent that Continental in good
faith believes any such change, amendment or discontinuance is necessary or
advisable in order to comply with the relevant provisions of the Internal
Revenue Code; provided, that, any changes to UATP benefits referred to in
Section 7.2 hereof shall conform generally to any changes made by Continental in
UATP benefits provided to its officers having similarly sized UATP benefits.

            Capitalized terms used herein and not defined shall have the
meanings given to such terms in the Separation Agreement.  Except as
specifically amended hereby, the Separation Agreement shall remain in full force
and effect and is ratified in all respects by the parties hereto.

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed as of the date first above written.

CONTINENTAL AIRLINES, INC.



     

EXPRESSJET HOLDINGS, INC.



By:  /s/ Mark Erwin                  

       

By:  /s/ Frederick S. Cromer                 

Mark Erwin
Senior Vice President
Asia/Pacific and Corporate Development

     

Frederick S. Cromer
Vice President and Chief Financial Officer

     

XJT HOLDINGS, INC.



EXPRESSJET AIRLINES, INC.



By:  /s/ Frederick S. Cromer                 

       

By:  /s/ Frederick S. Cromer                 

Frederick S. Cromer
Vice President and Chief Financial Officer

Frederick S. Cromer
Vice President and Chief Financial Officer

--------------------------------------------------------------------------------